Case 17-11213 Doc 595 Filed 06/17/19 Entered 06/17/19 11:38:21 Main Document Page 1 of 1



                                 UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF LOUISIANA
   IN RE:

   FIRST NBC BANK HOLDING COMPANY                                       CASE NO. 17-11213

                                                                        SECTION A

           DEBTOR                                                       CHAPTER 11

                           ORDER GRANTING EXPEDITED HEARING

           Considering the Ex Parte Motion for Expedited Hearing on Motion to Reject Executory

   Contracts and Unexpired Leases and to Establish Bar Date for Rejection Damages (“Motion to

   Expedite Hearing”) [P-592] filed by First NBC Bank Holding Company (“Debtor”); and, proper

   notice having been made;

           IT IS ORDERED that the Motion to Expedite Hearing is GRANTED and the Debtor’s

   Motion to Reject Executory Contracts and Unexpired Leases and to Establish Bar Date for

   Rejection Damages (“Motion to Reject”) [P-590] shall be heard on an expedited basis on June 28,

   2019 at 10:00 a.m.;

           IT IS FURTHER ORDERED that any objection to the Motion to Reject must be filed and

   contemporaneously served upon counsel for the Debtor by June 25, 2019;

           IT IS FURTHER ORDERED that counsel shall serve this order on the required parties who

   will not receive notice through the ECF system pursuant to the FRBP and the LBRs and file a

   certificate of service to that effect within three (3) days.

                   New Orleans, Louisiana, June 17, 2019.



                                                           Hon. Elizabeth W. Magner
                                                           U.S. Bankruptcy Judge
